Title: To George Washington from Jacob Duché, 8 October 1777
From: Duché, Jacob
To: Washington, George



Sir
Philadelphia, October 8th, 1777

If this Letter should happen to find you in Council, or in the Field, before you read another Sentence, I beg you to take the first opportunity of retiring, & weighing well its important contents.
You are perfectly acquainted with the Part I formerly took in the present unhappy contest. I was indeed among the first to bear my public testimony against having any recourse to threats, or even indulging a Thought of an armed opposition. The torrent, however, was too strong for my feeble efforts to resist. I wished to follow my Countrymen as far only as virtue & the righteousness of their cause would permit me. I was, however, prevailed upon, among the rest of my clerical brethren in this City, to gratify the pressing Desires of my fellow-citizens, by preaching a sermon to one of the City battalions. I was pressed to publish this sermon, & reluctantly consented. From a personal attachment of near 20 years standing, & an high respect for your character in private as well as in publick life, I took the liberty of dedicating it to you. I had your affectionate thanks for my performance, in a letter, wherein you express, in the most delicate & obliging terms, your regard for me, & your wishes for a continuance of my friendship, & approbation of your conduct.
Farther than this I intended not to proceed. My sermon speaks for itself & utterly disclaims the idea of independency. My sentiments were well known to my friends. I communicated them, without reserve, to many respectable members of congress, who expressed their warm approbation of them. I persisted to the very last moment, in using the prayers for my sovereign, tho’ threatned with insult from the violence of a party.
Upon the declaration of independency, I called my vestry, and solemnly put the question to them, whether they thought it best for the peace & welfare of the congregations to shut up the churches, or to continue the service without using the petitions for the royal family. This was the sad alternative. I concluded to abide by their decision, as I could not have time to consult my spiritual superiors in England. They deemed it most expedient, under such critical circumstances,

to keep open the churches, that the congregations might not be dispersed, which we had great reason to apprehend.
A very few Days after the fatal declaration of independency, I received a letter from Mr Hancock sent by Express to Germantown, where my Family were for the Summer Season, acquainting me that I was appointed chaplain to the congress, & desired to attend them at 9 o’Clock the next morning. Surprized & distressed by an event I was not prepared to expect, obliged to give an immediate answer, without the opportunity of consulting my friends, I rashly accepted the appointment. I could have but one motive for taking this step. I thought the churches in danger, and hoped by these means to have been instrumental in preventing those Ills I had so much reason to apprehend. I can, however, with truth declare that I then looked upon independency rather as an Expedient, and a hazardous one indeed, thrown out in terrorem, in order to procure some favourable terms, than a measure, that was seriously to be persisted in at all events. My sudden change of conduct will clearly evince this to have been my Idea of the matter.
Upon the return of the committee of congress appointed to confer with Lord Howe, I soon discovered their real Intentions. The different Accounts which each member of the Committee gave of this conference, the time they took to make up the matter for the public view, and the amazing disagreement betwixt the news-paper account, and the relation I myself had from the mouth of one of the Committee, convinced me, that there must have been some unfair & ungenerous Proceedure. Their Determination to treat on no other ground than that of independency, which put it out of his Lordship’s Power to mention any terms at all, was a sufficient proof to me, that independency was the idol, which they had long wished to set up, & that rather than sacrifice this, they would deluge their Country in Blood.
From this moment I determined upon my resignation, & in the beginning of October 1776, sent it in form to Mr Hancock, after having officiated only two months & three weeks. And from that Time, as far as my safety would permit, I have been opposed to all their measures. This circumstantial Account of my conduct I think due to the friendship you were so obliging as to express for me, and I hope will be sufficient to justify any seeming inconsistencies in the part I have acted.
And now, my dear Sir, suffer me, in the language of truth and real affection, to address myself to you. All the world must be convinced, that you engaged in the service of your Country from motives perfectly disinterested. You resigned every thing that was dear to you. You abandoned all those Sweets of domestic life, of which your affluent fortune gave you an uninterrupted enjoyment. But had you? could you

have had the least idea of matters being carried to such a dangerous extremity? Your most intimate friends at that time shuddered at the thought of a separation from the mother-country; and I took it for granted, that your Sentiments coincided with theirs. What have been the consequences of this rash & violent measure? A Degeneracy of Representation—confusion of councils—Blunders without number. The most respectable characters have withdrawn themselves, and are succeeded by a great majority of illiberal & violent men.
Take an impartial View of the present congress. What can you expect from them? Your feelings must be greatly hurt by the representation from your native province. You have no longer a Randolph, a Bland or a Braxton, Men, whose names will ever be revered, whose demands never rose above the first ground on which they set out, and whose truly generous & virtuous Sentiments, I have frequently heard with Rapture from their own lips. O my dear Sir! what a sad contrast? Characters now present themselves, whose minds can never mingle with your own. Your Harrison alone remains, and he disgusted with his unworthy associates.
As to those of my own province, some of them are so obscure, that their very names have never met my ears before, & others have only been distinguished for the Weakness of their understandings, and the violence of their tempers. One alone I except from the general charge. A Man of virtue, dragged reluctantly into their measures, and restrained by some false ideas of honour from retracting, after having gone too far. You cannot be at a Loss to discover, whose name answers to this character.
From the new-England provinces, can you find one, that as a gentleman, you could wish to associate with? unless the soft & mild address of Mr Hancock, can atone for his want of every other qualification necessary for the Station he fills. Bankrupts, Attorneys & men of desperate fortunes are his Collegues.
Maryland no longer sends a Tilghman, and a Protestant Carroll. Carolina has lost its Lynch, and the elder Middleton has retired.
Are the Dregs of a Congress, then, still to influence a mind like yours? These are not the Men you engaged to serve. These are not the Men that America has chosen to represent her. Most of them elected by a little low Faction, and the few gentlemen, that are among them, now well known to be upon the Balance, & looking up to your hand alone to move the beam. ’Tis you, Sir, and you only, that support the present Congress. Of this you must be fully sensible. Long before they left Philadelphia, their Dignity & Consequence was gone. What must it be now, since their precipitate Retreat? I write with freedom, but without

Invective. I know these things to be true; and I write to one, whose own Observation must have convinced him that they are so.
After this view of congress, turn to the Army. The whole world knows, that its very existence depends upon you, that your Death or Captivity disperses it in a Moment, and that there is not a Man on that Side the Question in America capable of succeeding you. As to the Army itself, what have you to expect from them? Have they not frequently abandoned even yourself in the hour of extremity? Have you, can you have the least Confidence in a Sett of undisciplined Men, & Officers, many of whom have been taken from the lowest of the People, without Principle, without Courage. Take away those, that surround your Person, how very few are there, that you can ask to sit at your Table?
Turn to your little Navy—Of that little, what left? Of the Delaware fleet, part are taken, the rest must soon surrender. Of those in the other Provinces, some taken, one or two at Sea, and others lying unmanned, and unrigged in their harbours.
And now, where are your Resources? O my dear Sir! How sadly have you been abused by a faction void of truth, & void of tenderness to you & your Country? They have amused you with Hopes of a Declaration of War on the Part of France. Believe me, from the best Authority, ’twas a fiction from the first. Early in the Year 1776, a french Gentleman was introduced to me, with whom I became intimately acquainted. His Business, to all appearance, was to speculate in the mercantile way. But I believe it will be found, that in his own Country, he moved in a higher Sphere. He saw your camp. He became acquainted with all your military preparations. He was introduced to Congress, and engaged with them in a commercial contract. In the course of our Intimacy, he has frequently told me, that he hoped the Americans would never think of Independency. He gave me his Reasons. “Independency, said he, can never be supported, unless France should declare war against England. I well know the State of her Finances. Years to come will not put them in a situation to venture upon a breach with England. At this moment, there are two parties in the court of Versailles, one enlisted under the Duke de Choiseul, the other under Count Maurepas. Choiseul has no chance of succeeding. He is violent for War. Maurepas must get the better. He is for œconomy & Peace.” This was his Information, which I mentioned to several members of Congress. They treated it as a fable, depending entirely on Dr Franklin’s Intelligence. The Truth of the Matter is this. Dr Franklin built upon the Success of Choiseul. Upon his arrival in France, he found him out of place, his councils reprobated, and his party dwindled to an insignificant faction. This you may depend upon, to be the true State of the court of France And

further, by vast numbers of Letters found on board Prizes taken by the King’s Ships, it appears, that all Commerce with the merchants, through whom alone your Supplies have been conveyed, will soon be at an End, the Letters being full of Complaints of no remittances from America, and many Individuals having greatly suffered.
From your Friends in England, you have nothing to expect. Their Numbers are diminished to a Cypher. The Spirit of the whole Nation is in full Activity against you. A few sounding names among the Nobility, though perpetually rung in your Ears, are without character, without influence. Disappointed Ambition has made them desperate: and they only wish to make the deluded Americans instruments of their Revenge. All Orders & Ranks of Men in G. Britain are now unanimous, and determined to risque their All in the contest. Trade & Manufacture are found to flourish: And new channels are continually opening, that will perhaps more than supply the loss of the old. In a word, your harbours are blocked up, your cities fall one after another, fortress after fortress, battle after battle is lost. A British army, after having passed almost unmolested thro’ a vast Extent of Country, have possessed themselves with ease of the Capital of America. How unequal the Contest now! How fruitless the expense of Blood!
Under so many discouraging circumstances, can Virtue, can honour, can the love of your country prompt you to persevere? Humanity itself (and sure I am, Humanity is no Stranger to your Breast) calls upon you to desist. Your Army must perish for want of common necessaries; or thousands of innocent families must perish to support them. Whereever they encamp, the country must be impoverished. Where-ever they march, the Troops of Britain will pursue, & must compleat the Devastation, which America herself had begun.
Perhaps it may be said, that it is “better to die than to be Slaves.” This indeed is a splendid Maxim in theory: And perhaps in some instances may be found experimentally true. But where there is the least Probability of an happy Accommodation, surely wisdom & Humanity call for some Sacrifices to be made, to prevent inevitable Destruction. You well know, that there is but one invincible Bar to such an Accommodation. Could this be removed, other Obstacles might readily be overcome. ’Tis to you, and you alone your bleeding Country looks, & calls aloud for this Sacrifice. Your Arm alone has Strength sufficient to remove this Bar. May Heaven inspire you with the glorious Resolution of exerting this Strength at so interesting a Crisis, and thus immortalizing yourself as Friend & Guardian of your Country!
Your penetrating Eye needs not more explicit Language to discern my meaning. With that Prudence & delicacy, therefore, of which I know you to be possessed, represent to Congress the indispensible

Necessity of rescinding the hasty & ill-advised declaration of Independency. Recommend (and you have an undoubted Right to recommend) an immediate cessation of hostilities. Let the Controversy be taken up, where that declaration left it, and where Lord Howe certainly expected to find it. Let Men of clear & impartial characters, in or out of Congress, Gentlemen, liberal in their sentiments, heretofore independent in their fortunes (and some such may surely be found in America) be appointed to confer with his Majesty’s Commissioners. Let them, if they please, prepare some well-digested constitutional Plan to lay before them, as the Commencement of a Negociation. When they have gone thus far, I am confident, that the most happy consequences will ensue. Unanimity will immediately take place thro’ the different Provinces. Thousands, who are now ardently wishing & praying for such a measure, will step forth & declare themselves the zealous Advocates of constitutional Liberty; and millions will bless the Hero, that left the Field of War to decide this most important Contest, with the Weapons of Wisdom & Humanity.
O Sir! let no false Ideas of worldly Honour deter you from engaging in so glorious a Task. Whatever Censures may be thrown out by mean & illiberal minds, your character will rise in the Estimation of the virtuous and noble; it will appear with lustre in the Annals of History, and form a glorious Contrast to that of those, who have sought to obtain Conquests & gratify their own Ambition by the destruction of their Species and the Ruin of their Country.
Be assured, Sir, that I write not this under the Eye of any British Officer, or Person connected with the British Army or Ministry. The Sentiments I have expressed are the real Sentiments of my own Heart, such as I have long held, & which I should have made known to you by Letter before, had I not fully expected an Opportunity of a private Conference. When you passed through Philadelphia on your Way to Wilmington, I was confined by a severe Fit of the Gravel to my Chamber. I have since continued so much indisposed and Times have been so very distressing, that I had neither Spirit to write a Letter, nor Opportunity to convey it, when written. Nor do I yet know, by what means I shall get these Sheets to your Hand.
I would fain hope, that I have said nothing, by which your Delicacy can be in the least hurt. If I have, I assure you, it has been without the least Intention, and therefore your Candour will lead you to forgive me. I have spoken freely of Congress & of the Army. But what I have said is partly from my own Knowledge, & partly from the Information of some respectable Members of the former, and some of the best Officers of the latter. I would not offend the meanest Person upon Earth. What I say to you, I say in Confidence, and to answer what I cannot but

deem a most valuable Purpose. I love my Country. I love you. But to the Love of Truth, the Love of Peace, & the Love of my God, I hope I should be enabled, if called to the Trial, to sacrifice every other inferior Love.
If the Arguments made use of in this Letter should have so much Influence, as to engage you in the glorious Work, which I have so warmly recommended, I shall ever deem my Success, as the highest temporal Favour that Providence could grant me. Your Interposition & Advice, I am confident, would meet with a favourable Reception from the Authority under which you act. If it should not, you have one infallible Resource still left. Negociate for America at the Head of your Army.
After all, it may appear Presumption in an Individual to address himself to you on a Subject of such Magnitude, or to say, what Measures would best secure the Interest & Welfare of an whole Continent. The friendly & favourable Opinion you have always expressed of me emboldened me to undertake it; and, (which has greatly added to the Weight of this Motive) I have been strongly impressed with a Sense of Duty upon the Occasion, which left my Conscience uneasy, and my Heart afflicted, ’till I had fully discharged it. I am no Enthusiast. The Case is new & singular to me. But I could not enjoy a Moment’s Peace, ’till this Letter was written. With the most ardent Prayers for your spiritual as well as temporal Welfare, I am Your obedt & sincere Friend & Servent

Jacob Duché

